Citation Nr: 1757900	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-11 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for lumbar intervertebral disc syndrome with degenerative disc disease at L5-S1 status post herniated lumbar disc at L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J. L., observer


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1994 to December 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington that denied an increased rating for hypertension and denied service connection for degenerative arthritis/degenerative disc disease at L5-S1, lumbar spine herniated disc L5-S1 status post surgeries with scar, and lumbar intervertebral disc syndrome involving the right peroneal nerve.  A January 2014 rating decision increased the rating for hypertension to 10 percent.  On a March 2014 VA Form 9, the Veteran limited the appeal to the low back disorder.

In April 2017, the Veteran testified at a Board hearing by videoconference.  At that time, he requested that the record be held open for 60 days to allow additional time to submit evidence.  In May 2017, he submitted additional evidence.  While he did not submit a waiver of RO review of that evidence, given the favorable decision in this case, he is not prejudiced by the Board's review of that evidence in the first instance.  


FINDINGS OF FACT

1. Lumbar intervertebral disc syndrome with degenerative disc disease at L5-S1 is related to service.

2. Herniated lumbar disc at L5-S1 is related to lumbar intervertebral disc syndrome with degenerative disc disease at L5-S1.  




CONCLUSIONS OF LAW

1. Lumbar intervertebral disc syndrome with degenerative disc disease at L5-S1 was incurred in service.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. Status post herniated lumbar disc at L5-S1 is proximately due to lumbar intervertebral disc syndrome with degenerative disc disease at L5-S1.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Where a Veteran served for 90 days or more of active service, service incurrence shall be presumed for certain chronic diseases, including arthritis, if the disease manifested to a compensable degree within the year after active service.  While the disease need not be diagnosed within the presumption period, it must be shown by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Service connection also may be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2017).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the Veteran asserts that his low back disorder was incurred in service.  On his June 2010 claim for benefits, he dated the onset of his disorder to January 1995.  In an August 2010 statement, he dated the onset of his disorder to July 1997.  

An August 1997 service treatment record shows that the Veteran was in a car accident and diagnosed with a low back strain.  In September 1997, he stated that while the back pain from the car accident had cleared up, he aggravated his back playing basketball.  Examination revealed spasms in the right thoracic paraspinal area but normal motor, sensory, and reflex evaluations.  There was no pain in the low back.  The diagnosis was of right thoracic paraspinal muscle spasms.  At the October 1997 separation examination, the Veteran complained of recurrent back pain since the car accident.  The examiner noted a diagnosis of a mild low back strain without radiculopathy symptoms.  Examination revealed a normal spine and lower extremities.

After separation from active service, private medical records show that in August 1999 the Veteran complained of a recurrence of his low back pain, and reported a history of low back pain with occasional radiating symptoms that began in service and were diagnosed as muscle spasms.  He reported working in jobs involving heavy lifting and experiencing a recurrence of his low back pain, and that he was currently working at a computer.  He was diagnosed with a recurrence of low back pain.  Later that month, he reported a history of low back pain since 1994 or 1995 related to carrying heavy hoses while in service that was diagnosed with a strain.  

An October 1999 private medical record shows complaints of continuing right-sided low back pain with radiating symptoms and an assessment of ongoing low back pain originating from a service injury.  The report of an MRI later that month shows a history of longstanding right-sided sciatica and findings of mild degenerative disc disease at L5-Sl with mild canal narrowing but no significant foraminal narrowing, and S1 nerve roots coming in contact with the posterior L5-S1 disc bulge but not being displaced by it.  

A September 2004 private medical record shows that the Veteran injured his back in a work-related accident in August 2004 and has since been having severe right sciatica, and that an MRI revealed a ruptured at L5-S1 on the right.  Later records show that he underwent a right laminectomy for a herniated lumbar disc at L5-S1, followed by corrective surgery.

An August 2011 VA examination report reflects a diagnosis of lumbar spine degenerative disc disease, lumbar spine herniated disc at L5-S1 status post lumbar surgeries, and lumbar intervertebral disc syndrome involving the right peroneal nerve.  However, the examiner did not provide an opinion on etiology.

A December 2012 VA examination report reflects the examiner's opinion that the Veteran's low back disorder was not incurred in service.  The examiner noted the Veteran's history as reported in the August 2011 VA examination report.  The examiner noted that the Veteran had reported problems with recurrent back pain at the separation examination but pointed out that the August 1999 outpatient visit note stated that the Veteran did not require any further workup for the back pain he had in the Navy.  The examiner noted that the Veteran was first noted as having neurological deficits involving the lower extremity due to his back disorder in June 2000.  The examiner noted the December 2004 outpatient note showing that the Veteran had a ruptured lumbar disc status post two surgeries due to an injury on the job.  The examiner summarized that while the service treatment records and private treatment records prior to 2000 showed that the Veteran developed episodic back pain, he required no further workup or treatment, the pain was not associated with any neurological dysfunction until 2000, and the pain was exacerbated by a work-related injury in August 2004, resulting in the development of a herniated disc and nerve root compression requiring surgery.  

A May 2017 letter from a private practitioner shows that the Veteran has a history of lumbar degenerative disc disease for which he has been treated since 1998.  The practitioner stated that the Veteran had initially sought treatment for a low back injury which occurred at his job in the Navy and a car accident in 1997.  The practitioner stated that further examination and an MRI found that the Veteran had degenerative disc disease at L5-S1 and needed further treatment.  The practitioner expressed his belief that the work injury would have not occurred if the Veteran did not have the previously existing condition from the injury that occurred in the Navy.

Given the above, while the service treatment records do not show complaints of low back pain in 1995, to include as due to carrying heavy hoses, they do show that the Veteran was in a car accident in August 1997 and diagnosed with a low back strain.  Although a September 1997 record shows that the back pain from the car accident resolved, the Veteran complained of recurrent back pain since the car accident at the October 1997 separation examination.  Thus, the record indicates that the Veteran incurred a low back disorder near the end of his service that remained intermittently symptomatic until separation from service.  

Post service treatment records indicate that the low back disorder continued to be intermittently symptomatic, as noted in August 1999 and October 1999 private medical records showing a history of low back pain with radiating symptoms since service.  Arthritis and findings that would account for intervertebral disc syndrome were documented in October 1999, within two years of separation from service.  The May 2017 letter from the private practitioner shows that the Veteran has been treated for degenerative disc disease since 1998 and that the Veteran had initially sought treatment for a low back injury incurred in the Navy, to include the car accident in 1997.  Thus, the record indicates that the Veteran continued to have symptoms of his low back disorder after service.  

Although the December 2012 VA examiner opined that the Veteran's low back disorder was not incurred in service, the opinion was based on the observation that the Veteran did not require further workup for the back pain in service, the Veteran did not have neurological deficits until June 2000, and the Veteran incurred a work-related injury in August 2004.  With respect to the lack of treatment in service, the Board notes that symptoms and not treatment are required to establish a continuity of a disorder.  Moreover, the May 2017 letter from the private practitioner shows that the Veteran has been treated for degenerative disc disease since 1998.  The examiner's statement that the Veteran did not have neurological deficits until June 2000 is not supported by the record, which shows a history of neurological deficits since service as early as August 1999.  While the examiner attributed the Veteran's low back disorder to the post-service work-related injury, the examiner stated that the low back pain had been exacerbated by the work-related injury, indicating the existence of a low back disorder prior to the injury.  In that regard, the May 2017 letter from the private practitioner indicates that the Veteran has had symptoms of degenerative disc disease since 1998 due in part to the in-service car accident.  Thus, the medical opinion evidence of record indicates that the Veteran had a low back disorder prior to the work-related injury that is related to service.

In light of the above, and resolving the benefit of the doubt in the Veteran's favor, the Board finds that his low back disorder, diagnosed as lumbar intervertebral disc syndrome with degenerative disc disease at L5-S1 prior to the work-related injury, is related to service.  38 U.S.C. § 5107(b) (West 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that lumbar intervertebral disc syndrome with degenerative disc disease at L5-S1 was incurred in service.  

With respect to the herniated lumbar disc at L5-S1 diagnosed after the post-service injury, the VA examiner indicated that the Veteran's previously existing low back disorder, which the Board has found was incurred in service, had been exacerbated by the work-related injury.  The May 2017 letter from the private practitioner also reflects the opinion that the injury would not have occurred but for the Veteran's previously existing low back disorder.  Again resolving the benefit of the doubt in the Veteran's favor, the Board finds that his herniated lumbar disc at L5-S1 is related to his now service-connected lumbar intervertebral disc syndrome with degenerative disc disease at L5-S1.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. 49.  Accordingly, the Board concludes that the low back disorder diagnosed as status post herniated lumbar disc at L5-S1 is proximately due to the service-connected lumbar intervertebral disc syndrome with degenerative disc disease at L5-S1.

In summary, service connection for lumbar intervertebral disc syndrome with degenerative disc disease at L5-S1, status post herniated lumbar disc at L5-S1, is warranted.  


ORDER

Service connection for lumbar intervertebral disc syndrome with degenerative disc disease at L5-S1, status post herniated lumbar disc at L5-S1, is granted, subject to the provisions governing the award of monetary benefits.



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


